TEXTRON Exhibit 99.1 Corporate Communications Department NEWS Release Investor Contacts: Doug Wilburne – 401-457-2288 Bill Pitts – 401-457-2288 FOR IMMEDIATE RELEASE Media Contact: Karen Gordon Quintal – 401-457-2362 Textron Reaches Agreement to Sell HR Textron Operating Unit to Woodward Governor Company for $365 Million Providence, Rhode Island – February 27, 2009 - Textron Inc. (NYSE: TXT) today announced that it has reached a definitive agreement to sell HR Textron, an operating unit within its Textron
